Citation Nr: 1425884	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-11 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for service-connected bilateral hearing loss, to include an initial rating higher than 10 percent prior to February 22, 2012, and a rating higher than 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1953 to November 1956.  

This matter comes before the Board of Veterans' Appeal (Board) from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which awarded a 10 percent rating for bilateral hearing loss, effective February 27, 2009.  

The Veteran disagreed with the initial 10 percent rating assigned to his service-connected bilateral hearing loss.  Thereafter, in March 2012, the RO increased his disability rating to 30 percent, effective February 22, 2012.  The Veteran was notified of the increased rating in April 2012 but he did not withdraw his appeal.  Accordingly, his appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the Virtual VA claims file.  

In this regard, in addition to the paper claims file, there are two paperless, electronic files associated with the Veteran's claims located on Virtual VA and the Veterans Benefits Management System (VBMS).  An April 2014 review of Virtual VA reveals a copy of the April 2014 hearing transcript, as well as other documents that are either duplicative or irrelevant to the claims on appeal.  The VBMS file does not reveal any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

During the April 2014 hearing, the Veteran testified regarding the severity of his service-connected bilateral hearing loss.  He essentially asserted that his hearing loss is worse than as reflected by the ratings assigned for his disability, as he is unable to hear anything behind him and he has difficulty with speech discrimination, especially when more than one person is talking.  He testified that, in addition to the testing performed by VA and QTC, his hearing was tested by a private provider on three occasions during 2012 and 2013 - twice in Santa Ana, California, and once in Los Alamos, California.  He did not, however, have a copy of the private audiograms at the hearing.  The Veteran also testified that he has worn hearing aids since 1991 and that his hearing aids cause itching in his ears, which occurs every day.  

Based on the Veteran's hearing testimony, the Board finds that additional evidentiary development is needed before a fully informed decision may be rendered in this case.  First, the agency of original jurisdiction (AOJ) must attempt to obtain the private audiograms identified by the Veteran by requesting that he provide treatment records from the clinicians who evaluated his hearing in 2012 and 2013 or provide an authorization form to allow VA to obtain those records on his behalf.  


In addition to the foregoing, the Board finds the Veteran should be afforded another VA/QTC examination whereby the examiner addresses the current severity of his bilateral hearing impairment, to include whether his hearing aids have resulted in an infection, scars, or other residual symptoms in his ears.  

The Board notes the Veteran has been afforded four VA/QTC examinations in conjunction with this appeal, which generally show a moderate decline in the Veteran's bilateral hearing acuity.  See VA/QTC examination reports dated June 2009, August 2010, March 2012, and January 2013.  However, in August 2010, the Veteran's speech discrimination scores were significantly lower than as reflected in the other exanimation reports.  Given this inconsistency in the evidence of record, the Board will request that the clinician who performs the new audiology examination on remand address whether the speech discrimination scores reported at the August 2010 examination are reliable, given the history and progression of the Veteran's bilateral hearing impairment as reflected in the lay and medical evidence of record.  

Finally, the Board notes that the evidentiary record contains VA outpatient treatment records dated from July 2001 to October 2011.  On remand, any outstanding VA treatment records dated from October 2011 to the present should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran and his representative a letter asking that he identify all health care providers that have treated or evaluated his service-connected bilateral hearing loss since March 2009 (the date he filed his service connection claim).  After receiving the appropriate authorization from the Veteran, attempt to obtain records from each health care provider that he identifies, if not already in the claims file.

If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. Obtain any outstanding VA treatment records dated from October 2011 to the present and associate them with either the paper or paperless claims file (Virtual VA).  Duplicate treatment records need not be associated with the record.  Any negative attempts to obtain this evidence must be documented in the claims file.

3. Once all records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, schedule the Veteran for a VA audiological evaluation to determine the current severity of his service-connected bilateral hearing loss.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished. 

The examiner must examine the Veteran and conduct audiometric and speech discrimination (Maryland 

CNC) testing of both ears.  If the examiner determines that use of the speech discrimination test is not appropriate, he or she must so certify and discuss the underlying reason and whether hearing impairment should be based only on pure tone threshold averages.

The examiner is requested to review the previous audiology examinations of record, particularly the August 2010 examination, and address whether the speech discrimination scores reported at the August 2010 examination are valid, given the given the history and progression of the Veteran's bilateral hearing impairment as reflected in the lay and medical evidence of record.  Additionally, the Veteran has complained that his hearing aids irritate the insides of his ears.  Examine and diagnosis any condition found in the ears and provide comment on whether it is as likely as not that any diagnosed condition is related to his use of hearing aids.

The examiner must provide a full description of the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should specifically describe the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities (such as speaking on the telephone, person-to-person, and with low level background noise), to include whether there is any marked interference with employment.  If the Veteran is currently unemployed, the examiner should describe the effect on general occupational function were the Veteran working.  Further in this regard, the examiner should provide an 

opinion regarding whether the service-connection bilateral hearing loss disability renders him unable to secure or follow a substantially gainful employment consistent with his education and employment background.  The examiner should provide rationale for all opinions expressed.

4. Following completion of all indicated development, readjudicate the Veteran's claim of entitlement to a compensable rating for bilateral hearing loss.  Address whether referral for consideration of an extraschedular evaluation is warranted pursuant to 38 C.F.R. § 3.321.  If the benefit sought on appeal remains denied, the Veteran and the representative should be provided a Supplemental Statement of the Case (SSOC), which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in the claim being rated on the evidence of record or denial of the claim.  38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



